Per Curiam.

We have before us the motion of plaintiff-appellee for reconsideration and dismissal. The r<>n-*154son assigned is that the questions involved were moot at the time the decision, reported in 21 Ohio St. 2d 73, was rendered.
A review of the docket entries below indicates that the question presented in the appeal to this court was mooted on January 8, 1969, when the Court of Appeals for Hamilton County sustained a motion for leave to appeal in C. A. No. 10745. After that date, therefore, there was no reason whatever for further prosecution in this court of the appeal from the dismissal by the Court of Appeals for Hamilton County of C. A. No. 10679. However, after that date, a memorandum opposing jurisdiction and briefs of counsel on the merits were submitted in this appeal in our court (Supreme Court case No. 68-658). At no time was there a suggestion made to this court that the issues raised herein were then moot.
Greater care should have been exercised by counsel for both parties to advise this court of the mootness of the question presented in the appeal. This is especially true of appellant’s counsel, whose blameworthiness for the waste of time and effort is shocking. All courts are entitled to the solicitude of the attorneys practicing therein to the end that a vain act on the part of the court may be avoided. This court will insist on that degree of care being practiced by attorneys who appear before it.
Appellee’s motion for reconsideration and dismissal is sustained; the judgment and decision, reported in 21 Ohio St. 2d 73, is vacated and set aside  ; and the appeal is dismissed. Court costs to be assessed against appellant.

Appeal dismissed.

O’Neill, C. J., Schneider, Herbert, Duncan and Corrigan, JJ., concur.
Matthias, J., not participating.